Title: From Daniel Webster to John Quincy Adams, 1817 to 1825
From: Webster, Daniel
To: Adams, John Quincy


				
					Sir
					Saturday 1 ’clock—1817-1825
				
				I do not feel quite well enough to be out today—having suffered a little from being out yesterday—and I would not wish you to detain, on my acc’t, the Papers which you wish to send off for Chili—Both myself and friends shall be Entirely satisfied to follow your suggestion—I will, nevertheless, have the pleasure of calling at the Department on the subject, at an Early opportunity—With entire regard, / Yr Ob. serv:
				
					Danl. Webster
				
				
			